DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477) in view of Basset et al. (US PG Pub 2016/0225293).
For claim 1:  Lok et al. teaches a manufacturing method for a substrate 600 (see Fig. 11) having a print layer 610, 612, 614, 616 formed on an outer surface thereof, the method comprising: with a plurality of plates (see paragraph 62, gravure printing process, with printing plate cylinder 711, 704 which are cylinders having plates) having a line drawing part to be printed on the outer surface of the cylindrical container being provided, allowing an ink to individually adhere to the plates (see paragraph 116, supplying UV opacifying ink to 704, applying ink to cylinder 711 and the plates thereon), and transferring the ink, adhered to the plates, to an intermediate transfer body for each of the plates (see paragraph 122, offset printing is taught, offset printing provides an intermediate transfer body for each plate printing body, receiving ink from the plate printing body and applying it to the final substrate); and a 701 eventually constituting element 600), wherein among the plates, at least one plate is a plate having a line drawing part of an electronic watermark image (see Fig. 13, cylinder 711 is use to print an image 614, 616, see paragraph 122, which is an electronic watermark image), and another plate is a plate having a line drawing part that renders the electronic watermark image difficult to be visually recognized (see paragraph 118, Figs. 11 and 13, the plate of plate cylinder 710 prints an opacifying ink over the substrate as region 610), and a print area of the line drawing part that renders the electronic watermark image difficult to be visually recognized is matched with a part or entire print area of the electronic watermark image (see Fig. 11, matching the image being surface 610 having window 612 with the watermark printed in the window 612).
Lok et al. does not teach that the method forms a cylindrical container having a print layer, nor does it teach that the ink is transferred to the surface of the cylindrical container.  However, Basset et al. teaches securing a produced security document having security features to objects to prevent tamper and counterfeit (see paragraphs 2-5) and in particular teaches securing a produced security document (see Figs. 1-11) to a cylindrical container (see Fig. 12, paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. to utilize the produced security document as an anti-tamper and anti-counterfeiting seal and tag on the cylindrical container as taught by Basset et al. for the purpose of providing its security features to the container.  In combination, the method produces the end object of a cylindrical container and provides the printing onto the surface of the container.
610 is formed in all areas except the window, the element printed by the plate cylinder 711 is formed in the window).
For claim 3:  The combination of Lok et al. and Basset et al. teaches the method of claim 1 and Lok et al. further teaches that the line drawing part of the electronic watermark image and the line drawing part that renders the watermark image difficult to be visually recognized are formed in a partial or entire area of a line drawing part corresponding to the other plate (see paragraph 113, in at least one embodiment of Lok et al., a half window is formed, the layer formed in the windowless side overlaps with the area of the watermark image and can considered the obscuring layer).
For claim 4:  The combination of Lok et al. and Basset et al. teaches the method of claim 1 and Lok et al. further teaches that the line drawing part of the electronic watermark image 614, 616 is formed in a part of entirety of a negative space (see Fig. 11, window 612 being negative space).
For claim 6:  Lok et al. teaches a print layer that has an electronic water mark layer including an electronic watermark 612, 614 printed thereon, a blindfold layer that renders the electronic watermark difficult to be visually recognized (see paragraph 113, the coating of the document appears on both sides, the coating on side applied by the gravure printing press can, in the half-window situation, appear across an entire surface region of the substrate 600, the 614, 616 from the opposite side), a print layer of the blindfold layer matches a part of the print area for the electronic watermark layer (in the half-window scenario, the back side coating overlaps with the window 612 where the security document being the watermark layer is formed).
Lok et al. does not teach that the print layer is of a cylindrical container.  However, Basset et al. teaches securing a produced security document having security features to objects to prevent tamper and counterfeit (see paragraphs 2-5) and in particular teaches securing a produced security document (see Figs. 1-11) to a cylindrical container (see Fig. 12, paragraph 84).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. to utilize the produced security document as an anti-tamper and anti-counterfeiting seal and tag on the cylindrical container as taught by Basset et al. for the purpose of providing its security features to the container.
For claim 7:  The combination of Lok et al. and Basset et al. teaches the cylindrical container according to claim 6 and Lok et al. teaches that the print layer includes the electronic watermark layer, the blindfold layer and an image layer other than the electronic watermark layer and the blindfold layer, wherein a print area of the other image layer and a print area of the electronic watermark layer do not overlap each other (see Fig. 11, the image layer other than the electronic watermark layer and blindfold layer is the ink layer 610 which is a solid layer having a window hole therein and which does not overlap with the layer 614, 616) .
For claim 9:    The combination of Lok et al. and Basset et al. teaches the cylindrical container according to claim 7 and Lok et al. teaches that the electronic watermark 614, 616 is 612 of an image to be printed in the cylindrical container (see Fig. 11, the window 612).
For claim 11:  The combination of Lok et al. and Basset et al. teaches the method of claim 3 and further teaches that the line drawing part of the electronic watermark image 614, 616 is formed in a part of entirety of a negative space (see Figs. 11 and 13, in the negative space of the region 610 printed by roller 710).
Claims 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lok et al. (US PG Pub 2013/0258477) and Basset et al. (US PG Pub 2016/0225293) as applied to claims 1 and 6 above, and further in view of Yuse et al. (JP 2009-234656).
For claims 5 and 10:  The combination of Lok et al. and Basset et al. teaches all of the limitations of claim 5 and 10 except that the cylindrical container is a metallic can.  However, Yuse et al. teaches providing an electronic watermark and other image elements to a metallic can as a cylindrical container (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lok et al. and Basset et al. by adapting it to a metallic can as taught by Yuse et al. for the purpose of providing containers made of those materials with security and informational components.
For claim 8:  The combination of Lok et al. and Basset et al. teaches all of the limitations of claim 8 except that the print layer includes an image layer other than the electronic watermark layer and the print area of the electronic watermark layer partially or entirely overlaps a print area of the other image layer.  However, Yuse et al. teaches printing on the surface of a can where an other image layer is provided 31, 33 and the other image layer overlaps the electronic watermark layer 32 (see Figs. 1 and 2).  It would have been obvious to 
For claim 12:  The combination of Lok et al., Basset et al. and Yuse et al. teaches the container of claim 8 and Yuse et al. further teaches that the electronic watermark is printed in a negative space of an image to be printed in the cylindrical container (see Fig. 2, where the entire surface is the other image layer having positive image components 31, 33¸ the watermark is an element in negative space of the other image layer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID H BANH/             Primary Examiner, Art Unit 2853